DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5-14-2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oswald, et. al., U.S. Patent Number 6,215,438, published April 10, 2001.


obtaining, by a sensor unit associated with a vehicle, first sensor data relating to at least one target point captured at a first time using a first gating size (Oswald, Col. 5, lines 5-15);
determining, from the first sensor data, a first movement parameter associated with the at least one target point; adaptively determining a second gating size based at least in part on the first movement parameter, and obtaining, by the sensor unit placed on the vehicle, second sensor data captured at a second time using the second gating size (Oswald, Col. 9, lines 60-65 where the gating is refined based on current data).

As per claims 2 and 12, Oswald further discloses the method of claim 1, wherein the determining the first movement parameter associated with the one target point comprises: determining a first set of coordinates representing a first location of the one target point at the first time; and determining a first Doppler velocity representing a velocity that the one target point is traveling at the first time (Oswald, Col. 9, lines 27-30 and 48-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7, 10, 13-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oswald in view of Delcheccolo, et. al., U.S. Patent Application Publication Number 2002/0147534, published October 10, 2002.

As per claims 3 and 13, Oswald discloses the method of claim 2 but fails to expressly disclose using previous range and Doppler data.
Delcheccolo teaches using previous target data (¶60).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to refine the gating using previous data in order to gain the benefit of improving accuracy.

As per claims 4 and 14, Oswald as modified by Delcheccolo discloses the method of claim 3, further comprising: determining whether a tracking initialization condition is satisfied based at least in part on the first movement parameter by: determining whether the computed displacement is less than or equal to a sum of the 

As per claims 5 and 15, Oswald as modified by Delcheccolo  further discloses the method of claim 3, further comprising: determining whether a tracking initialization condition is satisfied based at least in part on the first movement parameter by: determining whether the computed Doppler change is less than or equal to a third pre-defined constant (Delcheccolo, ¶60-61).

As per claims 6 and 16, Oswald as modified by Delcheccolo further discloses the method of claim 1, further comprising: in response to determining that a tracking initialization condition has been satisfied for a series of sensor data captured at a minimum number of consecutive times including the first time, or that the tracking initialization condition has been satisfied for at least a minimum percentage of sensor data captured during a period of time including the first time: determining that an initialization stage is completed; and monitoring the at least one target point starting from the second sensor data to form the track of target points (Delcheccolo, ¶60-61).
Oswald as modified by Delcheccolo fails to explicitly disclose the particular track requirements of claims 4-6 and 14-16 however they provide requirements for track initialization, updating and establishment. It would have been obvious to a person of ordinary skill in the art at the time of the invention to use track requirements in order to gain the obvious benefit of providing accurate track information.



As per claims 10 and 20, Oswald as modified by Delcheccolo further discloses the method of claim 6, further comprising: in response to determining that the tracking initialization condition is not satisfied for at least a maximum number of consecutive times, terminating initialization of the track (Delcheccolo, ¶62).

Claims 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oswald and Delcheccolo as applied to claims 7 and 17 above, and further in view of Bush, et. al., U.S. Patent Application Publication Number 2020/0142026, filed November 1, 2018.

As per claims 8, 9, 18 and 19, Oswald as modified by Delcheccolo disclose the method of claim 7 including requirements for track termination (Delcheccolo, ¶62) but fails to disclose the details of the Kalman filter.
Bush teaches using Mahalanobis distance for track gating.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use Mahalanobis distance in order to gain the benefit of using well-known and understood mathematical concepts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619